                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 19–33–BLG–DLC

                      Plaintiff,

        vs.                                                   ORDER

 SCOT DONALD PETRIE,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on July 18, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Scot Donald Petrie’s guilty


                                           1
plea after Petrie appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to crime of transportation of a person

with intent to engage in criminal sexual activity in violation of 18 U.S.C. §§ 2421

and 2 as charged in Count IV of the Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

30), and I adopt them in full.

      Accordingly, IT IS ORDERED that Scot Donald Petrie’s motion to change

plea (Doc. 20) is GRANTED and Scot Donald Petrie is adjudged guilty as charged

in Count IV of the Indictment.

      DATED this 2nd day of August, 2019.




                                         2
